DICE, Commissioner.
The conviction is under Art. 802b, Vernon’s Ann.P.C. for the subsequent offense of driving while intoxicated; the punishment, 90 days in jail and a fine of $200.
The alleged prior conviction was shown by stipulation between the parties.
The evidence was undisputed that the appellant drove his automobile upon a public highway at the time and place alleged.
The arresting officer testified that after he stopped the appellant he could smell the odor of alcoholic beverages on his breath, that he staggered when he walked and expressed his opinion that the appellant was intoxicated. Two officers who took the appellant to jail testified that they could smell the odor of alcohol on his breath; that they observed him walk and heard him talk and stated that in their opinion that he was drunk.
As a witness in his own behalf appellant testified that he had consumed no alcoholic beverages on the day in question and denied that he was drunk. He further testified that he told the officers he desired a blood test but that he was not given the test. Both of the officers who took appellant from the scene testified that he was offered a blood test and when carried to the hospital refused to take the test.
There are no bills of exception and no objections to the court’s charge.
The jury resolved the disputed issue of appellant’s intoxication against him and we find the evidence sufficient to support their verdict.
The judgment is affirmed.
Opinion approved by the Court.